Title: To Benjamin Franklin from the Comte de Vergennes: Proposal, [20 May 1783]
From: Vergennes, Charles Gravier, comte de
To: Franklin, Benjamin


          
            
              [May 20, 1783]
            
            L’Intention de sa Majesté le Roi T. C. [Très Chrétien] et les Etats
              Unis de L’Amerique Septentrionale en concluant entr’eux un Traité d’Amitié et de
              Commerce, aiant été de faire jouir leurs Sujets respectifs de tous les Avantages
              Privileges et Exemtions dont jouissent ou pourront jouir les Nations les plus
              favorisées; et sa dte. [dite] Mté. T. C. et les dits Etats Unis voulant prevenir les
              mesentendus qui pourroient avoir lieu par une fausse application des Artes. 2. et 3 du
              Traité de Commerce du 6 fevrier 1778.
              ont cru devoir determiner d’une maniere precise les principes qui devront etre suivis
              de part et d’autre sur la matiere dont il est question. En consequence sa de. [dite]
              Majeste Le Roi T. C. a nommé et constitué … … ..
            Et le Congres des Etats Unis de l’Amerique Septentrionale … … ..
              lesquels aprés s’etre communiqués … … .. sont convenus des Articles suivans.
          
          
            Article 1er.
            Pour interpréter en tant que besoin est l’Article 2 du Traité d’Amitié et de Commerce
              conclû le 6 fevrier 1778 Les Etats Unis declarent que tous les Avantages privileges et
              exemptions qui sont accordés ou pourront être accordés à
              l’avenir, sur le fait de la Navigation et du Commerce, a quelque Nation, Puissance ou
              Etat que ce puisse être, seront communs à la françoise et que celle ci en jouira
              conformement a l’article 3 du Traité susmentionné sans qu’en aucun cas ou sous quelque
              pretexte que ce soit les dits Etats puissent exiger de compensation de la Part de Sa
              Mté: T. C.
          
          
            Article 2.
            Sa Majesté Tres Chretien promêt et s’engage de son Côté, de faire jouir conformement
              a l’Article 3. mentionné ci-dessus, les Sujets des Etats Unis de tous les Avantages
              privileges et Exemtions dont jouissent ou pourront jouir a l’avenir les Nations les
              plus favorisées, et ce sans exiger de leur part aucune compensation.
          
          
            Article 3.
            La presente Convention sera ratifié par sa Majesté T. C. et par les Etats unis dans
              l’espace de trois mois à compter de ce jour, ou plustôt si faire se peut.
            En foi de quoi, nous &ca. &ca. &ca.
            Count de Vergenne’s proposed new Articles, delivered to B Franklin
              the 20th. May 1783.
          
        